Citation Nr: 1035947	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased disability rating for atopic 
dermatitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1950 to July 
1952.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's atopic dermatitis affects less than 20 percent of 
his skin and less than 20 percent of exposed areas of his skin; 
systemic therapy is not required for a total duration of six 
weeks or more during a 12-month period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for atopic 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in March 2007 and May 2008 
letters.  The March 2007 letter advised the Veteran of what 
information and evidence is needed to substantiate a claim for a 
higher rating, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  The March 2007 letter further advised the 
Veteran of how effective dates are assigned, and the type of 
evidence which impacts those determinations.  The March 2007 and 
May 2008 letters also advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment, as well as provided examples of pertinent medical and 
lay evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to a disability 
evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The claim was last readjudicated in 
May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, and VA treatment records and examination 
reports.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument and presenting for a 
VA examination.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notices is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2009).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods based on the facts found - a 
practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his atopic dermatitis is more 
disabling than reflected in his current disability rating.  

Historically, service connection was awarded for atopic 
dermatitis by a May 1954 rating decision.  A 10 percent 
disability rating was assigned, effective January 27, 1954.  The 
current appeal stems from a March 2007 claim for an increased 
rating.

The Veteran's disability is rated under § 38 C.F.R. 4.118, 
Diagnostic Code 7806.  Under that diagnostic code, a 60 percent 
rating is assigned for dermatitis or eczema with more than 
40 percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 30 percent rating is assigned 
for dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 10 percent rating 
is assigned for dermatitis or eczema with at least 5 percent, but 
less than 20 percent of the entire body or at least 5 percent, 
but less than 20 percent of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  

VA treatment records from 2005 through 2007 show diagnoses of 
eczema, pruritis, and seborrheic dermatitis.  The Veteran 
complained of having an itchy scalp.  Examinations revealed dry 
skin; in December 2005 he had erythema of both cheeks and nose, 
and in January 2007 he had one ill defined pink plaque with 
greasy white scale and areas of central hemorrhagic crust.  

The Veteran was afforded a VA examination in June 2007.  He 
complained that his skin condition was worse from fall throughout 
spring and affected most of his body during that time, including 
his scalp, face, back, chest, groin, and feet.  He reported an 
itchy and prickly feeling.  On examination, the Veteran's skin 
was warm and dry.  He had generalized diffuse xerosis.  His 
scalp, face, trunk, and extremities were clear.  Xerosis affected 
85 to 90 percent of his body and 25 to 80 percent of exposed 
areas.  Seborrheic dermatitis and eczematous dermatitis affected 
0 percent of his body.  The diagnosis was eczematous dermatitis 
and seborrheic dermatitis but not on examination at that time.  
The examiner also noted the xerosis (dry skin).  

In his January 2009 substantive appeal, the Veteran noted that 
his skin condition was at its worst in winter.  

The Veteran was afforded another VA examination in January 2010.  
He complained of having a rash all over his body, including his 
face, hair, arms, and upper chest.  It was itchy.  On 
examination, his skin was warm and dry.  He had diffuse xerosis 
with exaggerated skin markings.  His face had mild erythema with 
scant greasy scale on the nasolabial folds.  Xerosis affected 85 
to 90 percent of his entire body and 25 to 80 percent of exposed 
areas.  Seborrheic dermatitis affected 1 to 2 percent of his 
entire body and 10 percent of exposed areas.  Eczematous 
dermatitis affected 0 percent of his body.  The examiner 
diagnosed xerosis, eczematous dermatitis (but not on examination 
at that time), and seborrheic dermatitis.  

In an addendum to the January 2010 examination report, the 
examiner noted that xerosis was less likely than not caused by or 
a result of eczematous dermatitis.  The examiner explained that 
on examination the xerosis appeared to be not part of the 
eczematous process.  

To receive a rating in excess of 10 percent, the evidence would 
need to show dermatitis or eczema affecting 20 percent of the 
entire body or greater, or 20 percent of exposed areas or 
greater, or systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In this case, the evidence shows that only 1 to 2 
percent of the surface area is affected by the dermatitis, and 10 
percent of exposed areas.  While the Veteran has xerosis 
affecting a significant portion of his skin, a VA examiner 
specifically opined that the xerosis was not related to his 
service-connected disability.  The treatment described in the 
above medical records does not indicate that the Veteran required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or more 
during any 12-month period.  

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his atopic dermatitis.  Accordingly, 
the Board finds that the preponderance of the evidence is against 
the claim for a disability rating in excess of 10 percent for 
atopic dermatitis.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

The Board has also considered whether the Veteran's atopic 
dermatitis presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  In this case there are no exceptional or 
unusual factors with regard to the Veteran's atopic dermatitis.  
The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service-connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extra-schedular consideration 
is not warranted.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to an increased disability rating for atopic 
dermatitis, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


